Citation Nr: 1113045	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-11 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for squamous cell carcinoma of the right tonsil with metastases to the right neck, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel  



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970, to include service in the Republic of Vietnam from January 1967 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, and a September 2009 decision of the St. Petersburg, Florida RO.  The St. Petersburg now has jurisdiction over the present matters.  

Pertinent to the present matter, the May 2005 rating decision denied the Veteran's service connection claims for bilateral hearing loss and tinnitus.  In a September 2008 decision, the Board also denied the respective claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a December 2010 memorandum decision, affirmed the Board's denial of service connection for tinnitus but vacated the Board's September 2008 decision and remanded that matter to the Board for additional proceedings.  

The issue of entitlement to service connection for a lung condition, to include a breathing impairment, has been raised by the Veteran in a March 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  The Court's December 2010 memorandum decision held that the March 2005 VA examination report did not clearly reflect the examiner's consideration of the Veteran's account of experiencing decreased audiological acuity in-service.  Accordingly, the Court held that the March 2005 examination report provided an "inadequate medical opinion."  In light of the Court's decision, VA must afford the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the March 2011 statement of the Veteran suggests he receives treatment related to his bilateral hearing loss.  Records of his care, however, since January 2005 have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  As such, on remand, all outstanding VA records should be associated with the claims folder.

Finally, in a September 2009 rating decision, the RO denied service connection for squamous cell carcinoma of the right tonsil with metastases to the right neck, to include as secondary to herbicide exposure.  In a September 2009 statement, the Veteran expressed disagreement with this determination.  The Board accepts the Veteran's statement as a timely notice of disagreement with denial of this claim.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a statement of the case with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's bilateral hearing loss, dated since January 2005.  Any negative response should be in writing, and associated with the claims folder.

2.  After associating any pertinent, outstanding records with the claims folder, make arrangements with the appropriate VA medical facility for the Veteran to undergo an audiological examination.  The claims file should be made available and reviewed by the examiner.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must acknowledge and discuss the competent statements of the Veteran and other lay statements of record as to in-service symptoms and continuity of symptomatology since service.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not that bilateral hearing loss, if any is so diagnosed, is related to the Veteran's period of active service or to any incident therein.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any in-service noise exposure.

The examiner is directed to consider and reconcile findings of the additional audiological findings already of record.  A complete rationale for all opinions must be provided, citing the objective medical findings leading to the examiner's conclusion.

3.  The RO must issue a statement of the case with respect to the Veteran's service connection claim for squamous cell carcinoma of the right tonsil with metastases to the right neck, to include as secondary to herbicide exposure.  The statement of the case must include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal on this issue.  

4.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

